DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responding to the amendments filed on 03/28/2022. Claims 1-20 are pending. Claims 2-4, 9-11, 14 and 17-19 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims recite “host even comprises storing, on a memory device, …”, wherein independent claim 8 recites  “A memory system, comprising: a volatile memory device; a non-volatile memory device;”. Therefore, both claims 9 and 10 are ambiguous on which of the two memory devices the host event is stored to. Further clarification is needed in the claim language.
Claim 17 recites the limitation "host event comprises performing a cache management operation with respect to a cache associated with the non-volatile memory device." wherein independent claim 14 recites “A memory system, comprising: a memory device;”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn et al. [US 2016/0026406].
Regarding Claim 1, Hahn recites “A memory system, comprising: a memory device; and” as “One method includes allocating an amount of host memory as a host memory buffer accessible by a solid state drive (SSD) as a cache for SSD data.” [¶0010] (A method to operate memory device is recited.)
“a processing device, operatively coupled to the memory device, the processing device to:” [Fig. 1, element 120] (A controller coupled to the memory device is the processing device)
“receive a reset signal from a host computer system in communication with the memory system;” as “logically disconnected from each other (e.g., if host 102 is shutdown or reset.) Thus, in the event of power failure or a loss of connectivity between host 102 and device 104” [¶0029] (A reset signal is received.)
“identify, by decoding the reset signal, a host event specified by the reset signal; and process the identified host event.” as “initialization may occur when a removable storage device, such as an SSD, is attached to a host, when the host or device is first powered up, in response to a user-driven initialization event such as a reset, or other event.” [¶0033] (The reset signal is identified and processed.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 8-11, 14, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. [US 2016/0026406] in view of POR [US 2019/0121647].
Claim 2 is rejected over Hahn and POR.
Hahn does not explicitly teach wherein a host event code produced by decoding the reset signal references a battery charging event, and wherein processing the host event comprises performing a cache management operation with respect to a cache associated with the memory device.
However, POR teaches “wherein a host event code produced by decoding the reset signal references a battery charging event, and wherein processing the host event comprises performing a cache management operation with respect to a cache associated with the memory device.” as “a system may see very low (e.g., less than 5%) battery degradation over an extended duration (e.g., 16 hours) when in a given standby state, such as when in a Win8 Connected Standby state.” [¶0126] (A battery charge event is detected and action is taken.)
Hahn and POR are analogous arts because they teach a memory device with memory control circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hahn and POR before him/her, to modify the teachings of Hahn to include the teachings of POR with the motivation of enable advanced computing operations including perceptual computing and also allow for enhancements with regard to power management/battery life, security, and system responsiveness. [POR, ¶0092]
Claim 3 is rejected over Hahn and POR.
Hahn does not explicitly teach wherein a host event code produced by decoding the reset signal references a communication timeout expiration event, and wherein processing the host event comprises storing, on the memory device, at least part of a state of the memory system.
However, POR teaches “wherein a host event code produced by decoding the reset signal references a communication timeout expiration event, and wherein processing the host event comprises storing, on the memory device, at least part of a state of the memory system.” as “The method further including enabling a boot process for the device to continue after expiration of a timeout for a successful communication session between the external device and the operational component.” [¶0149] (Communication timeout event is detected and action is taken)
Hahn and POR are analogous arts because they teach a memory device with memory control circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hahn and POR before him/her, to modify the teachings of Hahn to include the teachings of POR with the motivation of enable advanced computing operations including perceptual computing and also allow for enhancements with regard to power management/battery life, security, and system responsiveness. [POR, ¶0092]
Claim 4 is rejected over Hahn and POR.
Hahn does not explicitly teach wherein a host event code produced by decoding the reset signal references a debugging event, and wherein processing the host event comprises storing, on the memory device, at least part of a state of the memory system.
However, POR teaches “wherein a host event code produced by decoding the reset signal references a debugging event, and wherein processing the host event comprises storing, on the memory device, at least part of a state of the memory system.” as “Nonfunctional uses of communication ports are uses such as debugging and testing, in contrast to functional uses such as data communication.” [¶0018] (Debugging event is detected via communication port)
Hahn and POR are analogous arts because they teach a memory device with memory control circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hahn and POR before him/her, to modify the teachings of Hahn to include the teachings of POR with the motivation of enable advanced computing operations including perceptual computing and also allow for enhancements with regard to power management/battery life, security, and system responsiveness. [POR, ¶0092]
Claim 5 is rejected over Hahn and POR.
Hahn does not explicitly teach wherein the reset signal includes a predefined header and a payload comprising a bit sequence identifying the host event.
However, POR teaches “wherein the reset signal includes a predefined header and a payload comprising a bit sequence identifying the host event.” as “One side of the Data Link Layer 610 accepts TLPs assembled by the Transaction Layer 605, applies packet sequence identifier 611, e.g., an identification number or packet number, calculates and applies an error detection code, e.g., CRC 612, and submits the modified TLPs to the Physical Layer 620 for transmission across a physical to an external device.” [¶0068] (The identifier comprises a sequence of data)
Hahn and POR are analogous arts because they teach a memory device with memory control circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hahn and POR before him/her, to modify the teachings of Hahn to include the teachings of POR with the motivation of enable advanced computing operations including perceptual computing and also allow for enhancements with regard to power management/battery life, security, and system responsiveness. [POR, ¶0092]
Claim 8 is rejected over Hahn and POR.
Hahn teaches “A memory system, comprising:” as “One method includes allocating an amount of host memory as a host memory buffer accessible by a solid state drive (SSD) as a cache for SSD data.” [¶0010] (A method to operate memory device is recited.)
“a volatile memory device;” as “SSD designs use SRAM for the level one (L1) cache” [¶0004] (SRAM is the volatile memory)
“a non-volatile memory device;” as “Device 104 may be a solid state drive or other mass storage device that includes non-volatile memory.” [¶0022] (The device comprises non-volatile memory as well)
“a processing device, operatively coupled to the volatile memory device and the non- volatile memory device, the processing device to:” [Fig. 1, element 120] (A controller coupled to the memory device is the processing device)
“implement, using at least a part of the volatile memory device, a cache of the non- volatile memory device;” as “SSD designs use SRAM for the level one (L1) cache” [¶0004] (The volatile memory is used for implementing the cache)
“receive a reset signal from a host computer system in communication with the memory system;” as “logically disconnected from each other (e.g., if host 102 is shutdown or reset.) Thus, in the event of power failure or a loss of connectivity between host 102 and device 104” [¶0029] (A reset signal is received.)
“perform a cache management operation with respect to the cache.” as “device 104 may store metadata in the form of control tables 124 that reside within NVM 116 and that are loaded into device cache 118 via local bus 122 when faster access time is required.” [¶0023] (A cache management operation is recited)
Hahn does not explicitly teach determine that the reset signal comprises a payload specifying a host battery charging event; and
However, POR teaches “determine that the reset signal comprises a payload specifying a host battery charging event; and” as “a system may see very low (e.g., less than 5%) battery degradation over an extended duration (e.g., 16 hours) when in a given standby state, such as when in a Win8 Connected Standby state.” [¶0126] (A battery charge event is detected and action is taken)
Hahn and POR are analogous arts because they teach a memory device with memory control circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hahn and POR before him/her, to modify the teachings of Hahn to include the teachings of POR with the motivation of enable advanced computing operations including perceptual computing and also allow for enhancements with regard to power management/battery life, security, and system responsiveness. [POR, ¶0092]
Claim 9 is rejected over Hahn and POR.
Hahn does not explicitly teach wherein the reset signal further comprises a host event code referencing a communication timeout expiration event, and wherein processing the host event comprises storing, on a memory device, at least part of a state of the memory system.
However, POR teaches “wherein the reset signal further comprises a host event code referencing a communication timeout expiration event, and wherein processing the host event comprises storing, on a memory device, at least part of a state of the memory system.” as “The method further including enabling a boot process for the device to continue after expiration of a timeout for a successful communication session between the external device and the operational component.” [¶0149] (Communication timeout event is detected and action is taken)
Claim 10 is rejected over Hahn and POR.
Hahn does not explicitly teach wherein the reset signal further comprises a host event code referencing a debugging event, and wherein processing the host event comprises storing, on a memory device, at least part of a state of the memory system.
However, POR teaches “wherein the reset signal further comprises a host event code referencing a debugging event, and wherein processing the host event comprises storing, on a memory device, at least part of a state of the memory system.” as “Nonfunctional uses of communication ports are uses such as debugging and testing, in contrast to functional uses such as data communication.” [¶0018] (Debugging event is detected via communication port)
Claim 11 is rejected over Hahn and POR.
Hahn does not explicitly teach wherein the reset signal includes a predefined header and the payload comprising a bit sequence identifying the host event.
However, POR teaches “wherein the reset signal includes a predefined header and the payload comprising a bit sequence identifying the host event.” as “One side of the Data Link Layer 610 accepts TLPs assembled by the Transaction Layer 605, applies packet sequence identifier 611, e.g., an identification number or packet number, calculates and applies an error detection code, e.g., CRC 612, and submits the modified TLPs to the Physical Layer 620 for transmission across a physical to an external device.” [¶0068] (The identifier comprises a sequence of data)
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. [US 2016/0026406] in view of POR [US 2019/0121647] and in further view of TANIZAKI et al. [US 2010/0290292].
Claim 6 is rejected over Hahn, POR and TANIZAKI.
The combination of Hahn and POR does not explicitly teach further comprising a reset signal decoder circuit configured to produce the reset signal by latching a logical transition on an input line.
However, TANIZAKI teaches “further comprising a reset signal decoder circuit configured to produce the reset signal by latching a logical transition on an input line.” as “The reset decoder 128 decodes the erase-completed block address (erase address) EAD#i of the erase addresses EAD#0 through EAD#3 stored in the registers 100a through 100d and thereby supplies a reset signal RST to the latch circuit 126 provided for the corresponding memory block.” [¶0310] (Latching circuit is used for capturing the reset signal.)
Hahn, POR and TANIZAKI are analogous arts because they teach a memory device with memory control circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hahn, POR and TANIZAKI before him/her, to modify the teachings of combination of Hahn and POR to include the teachings of TANIZAKI with the motivation of data access can be carried out efficiently, and a data latency time of an external processing device can be eliminated. [TANIZAKI, ¶0196]
Claim 13 is rejected over Hahn, POR and TANIZAKI.
The combination of Hahn and POR does not explicitly teach further comprising a reset signal decoder circuit configured to produce the reset signal by latching a logical transition on an input line.
However, TANIZAKI teaches “further comprising a reset signal decoder circuit configured to produce the reset signal by latching a logical transition on an input line.” as “The reset decoder 128 decodes the erase-completed block address (erase address) EAD#i of the erase addresses EAD#0 through EAD#3 stored in the registers 100a through 100d and thereby supplies a reset signal RST to the latch circuit 126 provided for the corresponding memory block.” [¶0310] (Latching circuit is used for capturing the reset signal.)
Hahn, POR and TANIZAKI are analogous arts because they teach a memory device with memory control circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hahn, POR and TANIZAKI before him/her, to modify the teachings of combination of Hahn and POR to include the teachings of TANIZAKI with the motivation of data access can be carried out efficiently, and a data latency time of an external processing device can be eliminated. [TANIZAKI, ¶0196]
Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. [US 2016/0026406] in view of POR [US 2019/0121647] and in further view of Bertone et al. [US 2006/0059286].
Claim 7 is rejected over Hahn, POR and Bertone.
The combination of Hahn and POR does not explicitly teach wherein receiving the reset signal is performed via a Universal Asynchronous Receiver/Transmitter (UART) interface.
However, Bertone teaches “wherein receiving the reset signal is performed via a Universal Asynchronous Receiver/Transmitter (UART) interface.” as “the MIO unit 226 can support one or more interfaces to a Universal Asynchronous Receiver/Transmitter ( UART), to a boot bus, to a General Purpose Input/Output (GPIO) interface for communicating with peripheral devices (not shown), and more generally to a Field-Programmable Gate Array (FPGA) for interfacing with external devices.” [¶0056] (A reset signal is performed by UART interface.)
Hahn, POR and Bertone are analogous arts because they teach a memory device with memory control circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hahn, POR and Bertone before him/her, to modify the teachings of combination of Hahn and POR to include the teachings of Bertone with the motivation of selective processor cores can be dedicated to performing respective data plane or control plane operations. [Bertone, ¶0038]
Claim 12 is rejected over Hahn, POR and Bertone.
The combination of Hahn and POR does not explicitly teach wherein receiving the reset signal is performed via a Universal Asynchronous Receiver/Transmitter (UART) interface.
However, Bertone teaches “wherein receiving the reset signal is performed via a Universal Asynchronous Receiver/Transmitter (UART) interface.” as “the MIO unit 226 can support one or more interfaces to a Universal Asynchronous Receiver/Transmitter ( UART), to a boot bus, to a General Purpose Input/Output (GPIO) interface for communicating with peripheral devices (not shown), and more generally to a Field-Programmable Gate Array (FPGA) for interfacing with external devices.” [¶0056] (A reset signal is performed by UART interface.)
Hahn, POR and Bertone are analogous arts because they teach a memory device with memory control circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hahn, POR and Bertone before him/her, to modify the teachings of combination of Hahn and POR to include the teachings of Bertone with the motivation of selective processor cores can be dedicated to performing respective data plane or control plane operations. [Bertone, ¶0038]
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 14 recites “a reset signal decoder circuit to receive a reset signal from a host computer system in communication with the memory system, the reset signal decoder circuit comprising a latch circuit to output a decoded reset signal at a first logical level responsive to detecting an input reset (RSTn) signal transitioning to a second logical level, the latch circuit to output the decoded reset signal at the second logical level responsive to detecting a clear signal transitioning to the first logical level;”
The prior arts on record do not appear to teach or fairly suggest the reset signal decoded comprises a latch circuit. Based on this rationale, Claim 14 and its dependent claims 15-16 and 18-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on 03/28/2020 in regards to claims 1-13 have been fully considered but they are not persuasive.
Applicant’s first argument in regards to claim 1 is primary reference Hahn does not teach “receive a reset signal from a host computer system in communication with the memory system; identify, by decoding the reset signal, a host event specified by the reset signal; and process the identified host event.” Examiner respectfully disagrees. Hann teaches receiving a shutdown request as reset signal [¶0029], the host device is analyzing and processing the reset signal during post initialization after the rest [¶0033].
Applicant’s second argument is same in regards to claim 8, therefore the response is not repeated.
Applicant’s third argument in regards to claim 8 is, combination of reference does not teach “determine that the reset signal comprises a payload specifying a host battery charging event;” Examiner respectfully disagrees. ¶0126 of POR teaches the system detects the low battery event, which is essentially the battery charge related event.
Applicant’s 4th argument regarding Claim 14 is persuasive. Upon reviewing the claim language further, examiner considers claim 14 is allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132